Memorandum Opinion
Defendants were convicted in Durham District Court of attempted theft in violation of RSA 687:3. There is no transcript of the testimony. After several procedural events not material to the issue before us, the District Court (Nadeau, J.) denied the defendants’ motion to certify to this court, in advance of an appeal de novo to the superior court, the question whether the evidence was sufficient to support the guilty verdict. Defendants thereafter filed *2this petition for a writ of certiorari in this court claiming an abuse of discretion on the part of the Durham District Court.
Defendants have not shown any exceptional circumstances which would warrant a certification of questions of law to this court under the provisions of RSA 502-A:17-a (Supp. 1975) and RSA 491:17. State v. Varney, 117 N.H. 163, 370 A.2d 289 (1977); State v. Doyle, 117 N.H. 789, 378 A.2d 1379 (1977).

Petition dismissed.

Lampron, J., did not sit.